Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed April 12, 2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Overes regarding the amended limitation of wherein the diameter of threading in the threaded portion of the insert varies between a leading end and a trailing end.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2006/0122604 to Gorhan et al. in view of U.S. Patent No. 6,235,033 to Brace et al. in view of U.S. Patent Pub. No. 2010/0145397 to Overes et al.
As to Claims 1 and 11, Gorhan discloses a method for preventing back out of a fastener [0006, 0010]. The method comprises positioning a plate member (14) having an aperture (26) against a bone member [0035], inserting a fastener (12) that comprises a head portion (36) including one or more resilient tabs (52, [0043]), and an anchor portion (34), wherein the anchor portion is insertable into a bone member [0038], and inserting and rotating an insert (18b) into an opening of the head portion of the fastener ([0051] and Figs. 6A-6B), wherein the head is configured to have a resting maximum dimension allowing for entry into the aperture and an expanded maximum dimension securing the head portion in the aperture, and wherein the insert is configured to engage the head in an interference fit to expand the one or more resilient tabs in the expanded maximum dimension [0053-0058].  
As to Claims 2 and 12, Gorhan discloses a method wherein the one or more resilient tabs are disposed circumferentially around the head portion (seen in Fig. 3) the head portion contains a relief (50) in between each of the resilient tabs (Fig. 3 and [0043]).
Claims 3, 4, 13, and 14, Gorhan discloses a method wherein the insert is seated (58 within 56, [0051]) into the head portion of the fastener. The insert is configured to engage with a groove (58 within 56) the head portion to expand the head portion [0051, 0054].
As to Claims 6 and 16, Gorhan discloses a method wherein the head portion and the aperture each contain matable curved surfaces to allow for polyaxial movement of the fastener (described in [0066]). 
As to Claims 7 and 17, Gorhan discloses a method wherein the one or more resilient tabs are configured to compress inwardly as the head portion enters the aperture [0053-0058]. 
As to Claims 8 and 18, Gorhan discloses a method wherein the insert has an upper diameter that is greater than a lower diameter of the insert (“inverted” configuration of [0052]). 
As to Claims 9 and 19, Gorhan discloses a method wherein the implant comprises a plate (14).   
As to Claims 10 and 20, Gorhan discloses a method wherein the anchor is configured to form or expand an opening in bodily tissue [0038].
As to Claims 1-20, Gorhan discloses the claimed invention except for wherein the insert includes a non-threaded portion with an enlarged diameter at a proximal end and a threaded portion at a distal end, wherein the insert is threaded into the head portion of the fastener, and the insert is configured to threadedly engage the head portion to expand the head portion, wherein the diameter of threading in the threaded portion varies between a leading end and a trailing end and wherein the insert contains threads that increase in diameter as insert is threaded into the head portion.  
Brace discloses a fixation system wherein an insert (34) includes a non-threaded portion (58) with an enlarged diameter at a proximal end and a threaded portion (52) at a distal end (Fig. 6, Col. 4, Lines 35-43). The insert is threaded into the head portion of the fastener (Col. 4, Lines 35-43) and the insert is configured to threadedly engage the head portion to expand the head portion (expansion of 44, 
Overes discloses a fixation system including an insert (24, configured to be inserted into head portion 28) wherein the diameter (OD3) of threading (50) in the threaded portion (44) of the insert varies between a leading end and a trailing end [0069] and wherein the insert contains threads that increase in diameter as insert is threaded into the head portion (diameter of threads greater at proximal end 44a, Fig. 3, [0069]) in order to enhance fixation between the insert and the head portion of the fastener [0067, 0069].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for preventing back out of a fastener of Gorhan with the insert modification of Brace in order allow for cooperation of an inner surface of the opening and insert to urge the tabs to expand, and the insert threaded portion modification of Overes in order to enhance fixation between the insert and the head portion of the fastener.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775